Title: From George Washington to William Fitzhugh, 17 April 1782
From: Washington, George
To: Fitzhugh, William


                        
                            Dear Sir,
                            Newburgh 17th Apl 1782
                        
                        Your favor of the 28th Ulto came to my hand by the last Post—Inclosed is a duplicate of my Letter to Count de
                            Grasse, which I hope will get to his hand, if the original—committed to the care of the Chevr De la Luzerne—miscarried.
                        I am glad to hear your Son William is so well satisfied with the reception given him by Genl Greene—and with
                            the Country he is in. Cloathing has been sent on for the Southern Army, but they got dissipated and lost in the
                            transportation.
                        I have no idea that any number of Men can be obtained at this stage of the contest by voluntary enlistment,
                            and fear we are only deceiving ourselves, and lingering out the war by attempting it. Our Battns I am certain can never be
                            compleated in this way to answer the purposes of the Campaign the consequence of which must be, that instead of following
                            up our blows, we give the enemy time to recover—or, we must, to carry on offensive operations, have recourse to the
                            ineffectual—expensive—and ruinous expedient of calling out Militia—which Never did—nor never will answer any valuable
                            purposes.
                        My best respects, in which Mrs Washingtons are united, attend Mrs Fitzhugh and I am with sincere esteem
                            & regard, D. Sir yr Obedt & Affe Hble Servt
                        
                            Go: Washington
                        
                    